DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-22, 27-30 and 34-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The aforementioned claims state the composition is a multi-part system in “separate or multiple parts.” This is an ambiguous phrase because applicant does not clarify what “parts” encompasses and it renders the claim indefinite and confusing. If applicant’s intent is to include a unit dose, compartment or container for the composition, which the specification speaks to, he needs to specify this in order that the skill artisan will comprehend the metes or bounds of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabanas et al (2015/0368592).

The compositions and use solutions can be used in a variety of applications such as CIP cleaners, dish machine cleaners, laundry cleaners, etc., and are also suitable for cleaning surfaces such as stainless steel surfaces and metal surfaces. See paras. 123 and 124. CIP cleaning involves passing cleaning solutions through the system without 
With respect to the multi-part embodiment, the examiner interprets this as either in liquid or solid form, wherein Cabanas et al teach feed lines for dosing the liquid solution (para 130). 
With further respect to the cleaning of COP, CIP and heat processing surfaces, the examiner contends that Cabanas et al teach CIP, laundry, dish and multiple of surfaces to be cleaned with his composition. One skilled in the art would envision a variety of surfaces to be utilized by Cabanas et al cleaning composition and further intended use of the composition is held obvious since the claims are drawn to analogous art as claimed.  Therefore, one skilled in the art would expect the cleaning compositions of Cabanas et al to encompass all the surfaces claimed in light of the teachings disclosed therein.
Cabanas et al do not teach with sufficient specificity to anticipate the claims, but would have been obvious to the skilled artisan to combine the alkali metal hydroxide, hydroxyphosphono carboxylic acid in a pH of at least 9 upon dilution with water to suggest the claimed invention. Cabanas et al teach and require each of the components for the same purpose of cleansing hard surfaces and one skilled in the art, in the absence 
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]
Claim 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (2005/0245411).
Yang et al disclose a method and composition for cleaning and passivating metallic and non-metallic surfaces in fuel cell coolant systems (0012). The composition comprises complexing agents such as HPA (hydroxyphosphono acetic acid) (0014- 0015); a surfactant such as anionic and nonionic (0016); corrosion inhibitors (0017) and pH adjusting agents such as sodium hydroxide (0019). Yang et al teach that said complexing agent is utilized in an amount from 0.1 to 50%, surfactants at 0.003 to 10%, corrosion inhibitors at 0.001 to 10% and pH adjusting agents in sufficient amounts to buffer and adjust from pH of 4 to 13 (0023). With respect to the Method, Yang et al disclose that the system of contacting the fuel cell system with the composition in either a one part or two parts. After contacting with the cleaner, the fuel cell is rinsed with a solvent such as water (0028). With further respect to claims 3 and 9, Yang et al teach that the sodium hydroxide is exemplified in amounts from 1% to over 5% (see Tables 1 and 9) and with further respect to claim 7, Yang et al teach that said metal and non- metal fuel systems tested upon include stainless steel (0032). With respect to the solvent ingredient, Yang et al teach water is included in amount from 20-99.7% (0022-0023).

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761